Exhibit 10.24

Named Executive Officer Salary and Bonus Arrangements

On March 8, 2010, the Governance, Compensation and Nominations Committee (the
“Committee”) of the Board of Directors of First Data Corporation (the “Company”)
approved the following 2010 base salaries and target bonuses under the Senior
Executive Incentive Plan for the Company’s named executive officers.

 

Name and Title

   2010
Base Salary    2010
Bonus
Target (1)

Michael D. Capellas

Chairman and Chief Executive Officer

   $ 1,200,000    $ 1,800,000

W. Patrick Shannon

Executive Vice President & Chief Financial Officer

   $ 700,000    $ 875,000

Edward A. Labry III

Executive Vice President

   $ 750,000    $ 937,500

Kevin J. Schultz

Executive Vice President

   $ 600,000    $ 750,000

Grace C. Trent

Executive Vice President

   $ 400,000    $ 400,000

 

(1) 2010 bonus funding will be determined at the discretion of the Committee at
the end of the year after considering accomplishments during 2010, which may
include: (1) financial performance, as measured by EBITDA and revenue;
(2) operational performance, as measured by the attainment of business service
level and other strategic operational objectives; and (3) attainment of the
Company’s and each executives individual performance objectives.

From time to time, the Company’s executive officers also may receive certain
perquisites and personal benefits that may include personal use of the Company’s
aircraft, personal financial planning up to $20,000 per year, and reimbursement
for relocation and moving expenses.